DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Neilesh Patel on Febrauary 15, 2022.

Claims 1, 7 – 8 and 14 of the application have been amended as followed:

           In claim 1, the limitation “wherein a channel estimation of the plastic waveguide between the transmitter and the receiver is determined dynamically in response to mechanical vibrations in the automobile and resulting vibration of the plastic waveguide and in-line connectors connecting multiple plastic waveguide sections of the plastic dynamically estimates a channel response of the plastic waveguide and of in-line connectors , wherein the plastic waveguide is connected between the transmitter and the receiver and the in-line connectors connect multiple plastic waveguide sections of the plastic waveguide, wherein an adaptive equalizer compensates the estimated channel response of the plastic waveguide and the in-line connectors based on the channel estimation, and wherein a duration of a payload packet of the millimeter-wave signal is selected to be less than a coherence time of the plastic waveguide

           In claim 7, the limitation “wherein the receiver comprises an adaptive equalizer that is configured to compensate for variations in the complex gain.” in lines 1 – 3 has been the adaptive equalizer that is configured to compensate for variations in the complex gain.”

           In claim 8, the limitation “wherein a channel estimation of the plastic waveguide between the transmitter and the receiver is dynamically determined in response to mechanical vibrations in the automobile and resulting vibration of the plastic waveguide and in-line connectors connecting multiple plastic waveguide sections of the plastic waveguide, a frequency to perform the channel estimation being based on the vibration of the plastic waveguide and a duration of a payload packet of the millimeter-wave signal is selected to be less than a coherence time of the plastic waveguide defined by the vibrations of the plastic waveguide and in-line connectors in the automobile.” in lines 16 – 22 has been changed to “wherein a channel estimation dynamically estimates a channel response of the plastic waveguide and of in-line connectors , wherein the plastic waveguide is connected between the transmitter and the receiver and the in-line connectors connect multiple plastic waveguide sections of the plastic waveguide, wherein an adaptive equalizer compensates the estimated channel response of the plastic waveguide and the in-line connectors based on the channel estimation, and wherein a duration of a payload packet of the millimeter-wave signal is selected to be less than a coherence time of the plastic waveguide

           In claim 14, the limitation “wherein extracting the data comprises compensating for variations in the complex gain using an adaptive equalizer.” in lines 1 – 2 has been changed to “wherein extracting the data comprises compensating for variations in the complex gain using [[an]] the adaptive equalizer.”

             Allowable Subject Matter

            Claims 1 – 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 – 20, the prior art of record, specifically Gomes et al ("Will COTS RF Front-Ends Really Cope With 5G Requirements at mmWave?" University of South Wales, Instituto de Telecomunicações, Polytechnic Institute of Leiria, Universidade de Vigo, IEEE, July 2018) teaches of a millimeter-wave communication system, comprising: a transmitter, configured to be connected to a first end of a waveguide (waveguide, Fig.6) that is transmissive at millimeter-wave frequencies (Abstract, Figures 1, 6 and 26), the transmitter configured to generate a millimeter-wave signal comprising multiple sub-carriers that are modulated with data (OFDM and Page 38749), wherein each sub-carrier is modulated with a respective portion of the data (set of subcarriers, Page 38749), and to transmit the millimeter-wave signal into the first end of the waveguide (Abstract, Figures 1, 6 and 26); and a receiver, configured to receive the millimeter-wave 
           Fukuda et al (“A 12.5+12.5 Gb/s Full-Duplex Plastic Waveguide Interconnect”, IEEE Journal of Solid-State Circuits, December 2011) in view of Van Houtum (US 2005/0084042)  teaches of a plastic waveguide (plastic waveguide, Page 3113), where a transmitter is configured to be connected to a first end of the plastic waveguide and a receiver is configured to be connected to a second end of the plastic waveguide (Figures 10 – 11 and 25 – 26), wherein a channel estimation of the plastic waveguide between the transmitter and the receiver is determined (Page 3122).
            Blumenstein et al (“Time-varying K factor of the mm-Wave Vehicular Channel: Velocity, Vibrations and the Road Quality Influence”, Brno University of Technology, Czech Republic, 8-13 October 2017, IEEE) teaches of a millimeter-wave communication system being in an automobile (Abstract and Page 1) and wherein a channel estimation of the waveguide (WR15 waveguide, Page 3) is determined in response to mechanical vibrations (vibrations, Page 1 and Page 3, Col 1) in the automobile (channel, Pages 1 – 2), wherein the channel estimation is being based on a level of mechanical vibrations in a vehicle (Pages 2 – 3 and Figures 2 – 3).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “wherein a channel estimation dynamically estimates a channel response of the plastic waveguide and of in-line connectors in response to mechanical vibrations in the automobile, wherein the plastic waveguide is connected between the transmitter and the receiver and the in-line connectors connect multiple plastic waveguide sections of the plastic waveguide, wherein an adaptive equalizer compensates the estimated channel response of the plastic waveguide and the in-line connectors based on the channel estimation and wherein a duration of a payload packet of the millimeter-wave signal is selected to be less than a coherence time of the plastic waveguide.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633